Carley, Chief Judge,
concurring specially.
Although I agree with the majority that, absent certification pursuant to OCGA § 9-11-54 (b) or compliance with OCGA § 5-6-34 (b), we have no jurisdiction over this appeal, I must write separately to emphasize that our holding should not be misconstrued as intimating *650that appellee-condemnees’ pending trespass claim against appellantcondemnor has any potential viability in this condemnation action.
Decided November 22, 1989.
Michael J. Bowers, Attorney General, H. Perry Michael, First Assistant Attorney General, Harrison W. Kohler, Deputy Attorney General, Roland F. Matson, Senior Assistant Attorney General, Thurman E. Duncan, for appellant.
Page, Scrantom, Harris & Chapman, William G. Scrantom, Jr., Shannon F. Land, for appellees.
The original petition that was filed by appellees to set aside the declaration of taking did not initiate a new proceeding against appellant. Appellees’ petition was filed in the context of the ongoing condemnation proceeding that had been initiated by appellant’s declaration of taking. See OCGA § 32-3-11 (c). Nothing in the applicable provisions of OCGA § 32-3-1 et seq. authorized appellees to amend their petition so as to assert, in the context of this condemnation proceeding, a counterclaim for tort damages against appellant. “All of the procedures outlined in OCGA § 32-3-1 et seq., are geared exclusively towards answering questions relating to the propriety of the condemnation at hand or the value of the condemned land. Here [appellees’ amendment to their petition to set aside] seeks [damages for appellant’s alleged trespass]. As such, the subject of the [amendment to appellees’ petition] lies outside the bounds of this type of condemnation action. . . . The legislature made no provisions for tort damages . . . in this type of condemnation action. . . . [T]he trial court’s dismissal of [appellees’ counterclaim for trespass damages is, therefore, mandated].” Brooks v. Dept. of Transp., 254 Ga. 60, 62 (2, 3) (327 SE2d 175) (1985).
Thus, the trial court’s setting aside of the declaration of taking is not a “final” order in this condemnation action solely because of the “pendency” of appellees’ procedurally nonviable counterclaim for trespass damages. However, this court has no jurisdiction to dismiss appellees’ unauthorized counterclaim and nothing in OCGA §§ 9-11-54 (b) and 5-6-34 (b) provides an exception for the case, such as this, wherein finality is absent solely because of a clearly unviable claim that is still pending in the trial court. Accordingly, I must concur in the dismissal of appellant’s appeal, even though the direct appealability of the order setting aside the declaration of taking is dependent only upon the trial court’s ultimate dismissal of appellees’ totally unauthorized pending counterclaim.